UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-K (Mark One) x Annual Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended October 31, 2008 o Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-53425 CARBON CREDITS INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 26-1240905 (State of Incorporation) (IRS Employer Identification
